Dissenting opinion by.
Thompson, J.
I dissent. I see nothing to distinguish this case from *32Insurance Co. v. Hill (12 Mo. App. 155). It is plain from the bill of exceptions in this case that a motion was made for judgment in favor of John B. C. Lucas, and JohnR. Johnson, as stockholders of the Butchers and Drovers Bank by Rudolph D. Kohn, a judgment creditor of the bank for execution against them. The entry of the order, awarding execution, plainly shows all these facts, and this is incorporated into the bill of exceptions. The words in the caption of this order “motion for execution against John B. C. Lucas and John B. Johnson,” are as much a part of the order itself as the names of the parties in said caption, and ought to be so read and understood, when necessary to save the rights of the appellants to have their appeal considered on its merits. It is conceded in the opinion of the court in this case that such a motion as this need not be made in writing, and I so understand the law. This being so, I do not understand the force of the argument that such a motion should be set out in the bill of exceptions. It is sufficient in my opinion, that the bill of exceptions shows that such a motion was made; and I have to shut my eyes not to know that the bill of exceptions shows that fact in this case.